STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


AA RV, Inc.,                                                                      FILED
Plaintiff Below, Petitioner                                                       May 17, 2013
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 12-0478 (Berkeley County 11-C-498)                                     OF WEST VIRGINIA



William Nalls and Nationwide
Mutual Insurance Company,
Defendants Below, Respondents


                              MEMORANDUM DECISION

      Petitioner AA RV, Inc., by counsel Paul G. Taylor, appeals the order of the Circuit Court
of Berkeley County, entered January 6, 2012, that granted respondents’ motion to dismiss.
Respondent William Nalls appears by counsel Michael D. Lorensen, and Respondent
Nationwide Mutual Insurance Company appears by counsel Tammy R. Harvey and Amanda J.
Gardner.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        On June 23, 2011, Roger Brown, president of AA RV, Inc., filed on behalf of petitioner a
complaint alleging that Respondent Nalls, a Nationwide insured, rented a recreational vehicle
from petitioner on June 13, 2009, and returned the vehicle in a damaged condition nine days
later. Mr. Brown is not an attorney. Without obtaining leave of court, petitioner filed its amended
complaint, signed by a West Virginia-licensed attorney, on November 4, 2011, together with a
notice of appearance of counsel. Respondents jointly filed a motion to dismiss on November 14,
2011.

        Following our long-held view that “in legal matters [a corporation] must act through duly
licensed attorneys[,]” the circuit court granted the motion to dismiss by order entered January 6,
2012. See West Virginia State Bar v. Earley, 144 W.Va. 504, 526-27, 109 S.E.2d 420, 435
(1959). The court incorrectly stated that no West Virginia-licensed attorney had entered an
appearance or filed any pleading on behalf of petitioner, and it struck all documents filed under
the signature of Mr. Brown. The court gave petitioner thirty days to retain counsel and file a new
civil action. Petitioner subsequently filed a motion to alter or amend the order of dismissal
pursuant to Rule 59(e) of the West Virginia Rules of Civil Procedure. The motion was denied by
order entered March 7, 2012. The court acknowledged that its January 6th order mistakenly stated

                                                1

that no attorney had made an appearance on behalf of petitioner, but wrote that its mistake was of
no effect, because the complaint that initiated the action was not signed by an attorney and thus
was invalid and not subject to amendment as a matter of law.

        In its brief filed with this Court, Respondent Nationwide represented that petitioner filed,
by a duly-licensed attorney, a second complaint in the Circuit Court of Berkeley County on
March 16, 2012, setting forth the same claims that were contained in the earlier-filed complaint.
Petitioner has not disputed this fact.

        “‘Courts will not ordinarily decide a moot question.’ Pt. 1, syllabus, Tynes v. Shore, 117
W.Va. 355 [185 S.E. 845] [(1936)]. Syllabus Point 1, State ex rel. Hedrick v. Board of Comm’rs
of County of Ohio, 146 W.Va. 79, 118 S.E.2d 73 (1961).” Syl. Pt. 1, Velogol v. City of Weirton,
212 W.Va. 687, 575 S.E.2d 297 (2002). ““‘Moot questions or abstract propositions, the decision
of which would avail nothing in the determination of controverted rights of persons or property
are not properly cognizable by a court.” Syllabus Point 1, State ex rel. Lilly v. Carter, 63 W.Va.
684, 60 S.E. 873 (1908).’ Syllabus Point 1, State ex rel. Durkin v. Neely, 166 W.Va. 553, 276
S.E.2d 311 (1981)” Syl. Pt. 2, Velogol.

       Inasmuch as the petitioner has been permitted to pursue its claims against respondents
through the filing of the second complaint, we do not believe that the rendering of a decision in
this matter would prove beneficial. The trial court afforded petitioner the opportunity to file a
cognizable complaint. Having done so, petitioner has suffered no apparent harm.

       For the foregoing reasons, we dismiss this appeal as moot.

                                                                               Dismissed as moot.


ISSUED: May 17, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 2